Order entered January 10, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00260-CR

                     LAWRENCE RICHARD PARKER, JR., Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81571-2015

                                             ORDER
       On January 9, 2017, the correct clerk’s record was filed in this appeal. We STRIKE the

clerk’s record filed May 24, 2016 in its entirety.


                                                        /s/   DAVID L. BRIDGES
                                                              PRESIDING JUSTICE